Title: To George Washington from George Plater, 20 October 1784
From: Plater, George
To: Washington, George



Dear Sir
Oct. 20th 1784

Since I had the Honor of visiting you I have been revolving in my Head the Subject of our Conversation respecting the opening the Potowmack, Advancing the Trade of the back & new settled Countries [in] this these middle States & the more I consider it, the more I am impressed with the Utility & Advantages resulting therefrom—So much so, that I am determined to press the Measure in our Assembly, which will soon meet, & I

hope we shall be joined by Virginia —To enable me to do it with more Effect, I take the Liberty to entreat the Favor of you, in some Leisure Moment, to give me as concisely as you please, some Description of the Waters in the back Country, the Land Carriage unavoidably necessary, & what other Information you may deem important—Your Letter sent to Mrs Digges will come safe to Hand —Mrs Plater joins me in warmest Respects to your Lady & you, & I have the honor to be with the highest Regard & Esteem—Dear Sir—Yr most aff: & obt hume Servt

Geo. Plater

